Name: Commission Regulation (EEC) No 2163/88 of 20 July 1988 on the issue of import licences for certain products processed from sour cherries and originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7. 88 Official Journal of the European Communities No L 190/ 17 COMMISSION REGULATION (EEC) No 2163/88 of 20 July 1988 on the issue of import licences for certain products processed from sour cherries and originating in Yugoslavia processed from sour cherries and originating in Yugoslavia amount to 19 900 tonnes ; whereas, in view of the term of validity of such certificates lasting a period of three months from the date of the actual issue, the issue of certificates for such products should be suspended until 31 October 1988 in order to verify quantities actually imported, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1201 /88 of 28 April 1988 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia ('), and in particular Article 4 thereof, Whereas Yugoslavia has undertaken to limit its exports of those products to the Community to an annual quantity of 19 900 tonnes ; whereas Regulation (EEC) No 1201 /88 provides that the Commission is to suspend the issue of import licences once imports exceed the abovementioned quantity ; Whereas Commission Regulation (EEC) No 743/87 lays down special detailed rules for the application of the system of import licences for products processed from fruit and vegetables (2) ; Whereas at present the quantities which are the subject of applications for import licences for certain products HAS ADOPTED THIS REGULATION : Article 1 The issue of import licences applied for after 18 July 1988 for imports of products processed from sour cherries covered by CN codes ex 0811 9Q 10, ex 0811 90 30, ex 0811 90 90, ex 0812 10 00, 2008 60 51 , 2008 60 61 , 2008 60 71 and 2008 60 91 and originating in Yugoslavia is hereby suspended until 31 October 1988 . Article 2 This Regulation shall enter into force on 21 July 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 115, 3 . 5. 1988, p. 9 . (2) OJ No L 75, 17. 3 . 1987, p. 6.